Appeal from an order of Supreme Court, Oneida County (Ringrose, J.), entered November 14, 2002, which granted in part the cross motion of third-party defendant for summary judgment dismissing the amended third-party complaint.
*1011It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by denying in its entirety third-party defendant’s cross motion and reinstating in its entirety the amended third-party complaint and as modified the order is affirmed without costs.
Same memorandum as in Lakewood Constr. Co. ([appeal No. 1] 1 AD3d 1007 [2003]). Present—Pigott, Jr., PJ., Green, Scudder, Kehoe and Hayes, JJ.